Curia.

If the plaintiff was bound to accept the special consent rule, he doubtless ought to pay costs. But we think lie was not bound to do this. Entering into a special consent rule is not a matter of course, but should be on a special application to the Court; especially where the affidavit is so general and loose as the one which was served upon the plaintiff’s attorney. We grant the application, without costs.
The following rule was entered:
“ On, «fee. ordered, that David L. Lytle, the tenant in possession of the premises in the declaration of ejectment mentioned, have leave to enter into a special consent rule,requiring him to confess lease and entry at the.trial, but not ouster also, unless an actual ouster of the plaintiff’s lessors, or one of them, by the said David, shall be proved.”